NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBORAH J.M. OBERG,                             No.    14-35820

                Plaintiff-Appellant,            D.C. No. 3:13-cv-05581-RJB

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted November 30, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges.

      Deborah Oberg appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Oberg’s application for social security

disability insurance benefits under Title II of the Social Security Act. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Ghanim v. Colvin, 763
F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      The ALJ reasonably concluded that Oberg’s change in age categories from

the category of “a younger person” to that of “a person closely approaching

advanced age” did not overcome the presumption of continuing non-disability with

respect to a 2003 decision finding that Oberg was not disabled. The ALJ correctly

determined that Oberg’s change in age categories does not affect the determination

of her residual functional capacity, the testimony of the vocational expert, or other

determinative aspects of the prior decision. Because Oberg was found to be able to

perform light work, a change in age from “younger individual” to “closely

approaching advanced age” does not represent a change from not disabled to

disabled under the Medical-Vocational Guidelines. 20 C.F.R. pt. 404, subpt. P,

app. 2.

      Oberg’s new evidence in the form of lay witness testimony did not establish

changed circumstances to overcome the presumption of continuing non-disability.

Here, the ALJ properly gave little weight to the lay witness declarations for the

following reasons: (1) they were inconsistent with Oberg’s reports regarding the

frequency of their contact; (2) their broad statements did not shed additional light

on the relevant period at issue; (3) their statements did not demonstrate any

worsening in Oberg’s condition; and (4) their statements were inconsistent with the


                                          2                                     14-35820
medical evidence. The ALJ reasonably determined that the lay accounts conflicted

with Oberg’s statement that she saw no one regularly. Lewis v. Apfel, 236 F.3d
503, 512 (9th Cir. 2001) (inconsistency between a lay witness statement and

claimant testimony is a germane reason to reject lay witness testimony). Oberg

does not challenge the ALJ’s finding that the lay witnesses did not tailor their

statements to the period at issue. The ALJ did not err in discrediting the lay

accounts because of inconsistency with the medical record. Bayliss v. Barnhart,

427 F.3d 1211, 1218 (9th Cir. 2005). Having appropriately rejected the testimony

contradicted by the record, the ALJ reasonably determined that the lay accounts

did not suggest that Oberg’s condition had worsened during the relevant time

period. Although the ALJ erred in rejecting the lay witnesses’ declarations as

inconsistent with Oberg’s presentation, the ALJ gave additional germane reasons

to reject the lay testimony, rendering such error harmless. Valentine v. Comm’r of

Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

      Oberg argues that the period at issue with respect to the lay witness

testimony should run from August 9, 2003 (the day after the 2003 decision) to her

date last insured, June 30, 2005 and not the period that the ALJ set from April 6,

2005 (the day prior to Oberg’s 50th birthday) to June 30, 2005. Oberg asked the

ALJ to consider the effect of her changed age category on her disability status.

Thus, the ALJ did not err in looking to the time at which the change took place.


                                          3                                      14-35820
Moreover, even if the ALJ had accepted Oberg’s argument, the decision would be

the same; the ALJ reasonably found that the lay witnesses did not show that

Oberg’s condition worsened since 2003.

      AFFIRMED.




                                         4                                    14-35820